United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted June 23, 2022*
                                   Decided July 1, 2022

                                          Before

                         DIANE S. SYKES, Chief Judge

                         MICHAEL B. BRENNAN, Circuit Judge

                         MICHAEL Y. SCUDDER, Circuit Judge

No. 21-2292

CHAD WAHL,                                       Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Central District of Illinois.

       v.                                        No. 18-cv-4068

SHAN JUMPER, et al.,                             Sue E. Myerscough,
    Defendants-Appellees.                        Judge.

                                        ORDER

       Chad Wahl, who is civilly committed at the Treatment and Detention Facility in
Rushville, Illinois, sued members of the facility’s staff and related parties alleging that
Rushville’s ban on the residents’ possession of Bluetooth- and internet-capable devices
violates his First Amendment rights. The district court entered summary judgment for
the defendants, ruling that legitimate security concerns justify the ban. We affirm.

      We review a summary judgment de novo, drawing all reasonable inferences in
Wahl’s favor. See Singer v. Raemisch, 593 F.3d 529, 533 (7th Cir. 2010). Wahl, who was

       * We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-2292                                                                          Page 2

convicted of child sexual abuse, was committed as a “sexually violent person,” see
725 ILL. COMP. STAT. 207/40, to the Rushville facility. Rushville prohibits its residents
from having Bluetooth- and internet-capable devices, including cell phones, DVD
players, and game consoles.

       Wahl sued facility staff under 42 U.S.C. § 1983, alleging that the policy violates
his First Amendment right to freedom of speech. (He raised other claims, but they are
abandoned on appeal.) The defendants moved for summary judgment; as relevant here,
they maintained that the regulation was reasonably related to legitimate security
concerns. More specifically, Rushville’s program director attested that devices with
wireless communication features had in the past breached the facility’s security system,
the devices could eavesdrop on staff or improperly connect with other residents or
people outside the facility, and staff were not equipped to oversee their use. Wahl
responded that these concerns were overblown and other options were available. He
cited the webpage of a company that monitors internet usage of people not in physical
custody (like parolees) and news articles about internet access in some prisons. He did
not include information about the associated costs. The judge granted in relevant part
the defendants’ motion for summary judgment, reasoning that their evidence
adequately justified the policy.

       On appeal Wahl challenges Rushville’s security concerns as “nearly laughable.”
We disagree. Under Turner v. Safley, 482 U.S. 78, 89–91 (1987), we ask whether an
institution’s regulation is rationally related to the asserted legitimate governmental
interest. See Brown v. Phillips, 801 F.3d 849, 853 (7th Cir. 2015) (extending Turner to
claims by civil detainees). We may also consider the availability of other forms of
expression, the institution’s limited resources, and any “obvious, easy alternatives” to
the regulation. Turner, 482 U.S. at 89–91. In Brown we upheld Rushville’s ban on video
consoles capable of accessing the internet, noting several security concerns that justify
it:

       First, consoles capable of accessing the internet allow detainees to contact
       victims of their crimes; the ban on these consoles thus advances the state’s
       interest in protecting the public. Second, because these consoles permit
       inmates to download, manipulate, share, and store illegal pornography, the
       ban also promotes the state’s legitimate interest in preventing crime.

801 F.3d at 855.
No. 21-2292                                                                        Page 3

       Despite Brown, Wahl insists that the ban is not rational. He argues that residents
will not misuse the devices because they fear getting caught, they can access illicit
images in other ways, they cannot eavesdrop on staff members who do not bring
phones to the facility, and they cannot evade the new “blocking software” that
postdates the earlier security breach. But as the judge noted, Wahl provides no evidence
to support these assertions. Thus, they do not undermine the judge’s ruling.

        Next, Wahl argues that the judge erred by not considering whether the ban is the
least restrictive option available. But the judge was not required to do so. Although “the
existence of obvious, easy alternatives may be evidence that the regulation is not
reasonable,” the facility does not need to provide the “least restrictive alternative.”
Turner, 482 U.S. at 90–91. Wahl referred the judge to a company that monitors internet
usage of parolees and to articles about internet access in certain prisons. But he
furnished no evidence that these options were of “de minimis cost” to the facility as
Turner requires. Id. at 91. (Wahl also asserts that he “offered expert witnesses” who
“would have testified,” but he did not provide any reports from, or the names of, such
experts.)

       Last, Wahl urges that Packingham v. North Carolina, 137 S. Ct. 1730, 1738 (2017),
should govern this case. There, the Supreme Court held that a law prohibiting
registered sex offenders from accessing social-networking sites was unconstitutional.
But unlike here, the restriction in Packingham applied to noncustodial sex offenders; it
did not purport to limit Turner, the framework that we use to assess regulations that
apply to persons like Wahl in detention. Thus, Packingham does not affect this case.

       We end with a final note: Wahl introduces two new claims on appeal. He alleges
that the policy violates his right to be free from cruel and unusual punishment under
the Eighth Amendment and that because the ban applies to all detainees without
individualized determinations, it violates his right to due process under the Fourteenth
Amendment. He presented neither claim to the judge who screened the complaint and
limited it to the First Amendment. Wahl made no attempt to amend his complaint or
introduce these claims during the district-court proceedings; we therefore do not
consider them now. See Gates v. Bd. of Educ., 916 F.3d 631, 641 (7th Cir. 2019).

                                                                              AFFIRMED